DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers “2” and “3” of FIG. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 40-45, 48-55 and 57-59 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Swift (US 2016/0185950).

Regarding claims 40-42, Swift teaches composite Maillard-resole binders to produce or promote cohesion in non-assembled or loosely assembled matter (Abstract).  Illustratively, one way of using the present binders is to bind glass fibers together such that they become organized into a fiberglass mat (mineral fibers as claimed) ([0022] and [0050]).  A binder of the invention may include one or more corrosion inhibitors, and these inhibitors may prevent or inhibit the eating or wearing away of a substance, such as metal, caused by chemical decomposition brought about by an acid ([0076]).  Illustratively, corrosion inhibitors may include one or more of the following, a dedusting oil, a monoammonium phosphate, sodium metasilicate pentahydrate, melamine, tin(II)oxalate, and/or methylhydrogen silicone fluid emulsion ([0076]).

Regarding claims 43 and 58, Swift teaches that, in one illustrative embodiment, the binders of the invention may include (i) uncured resole resin, (ii) an ammonium salt of a polycarboxylic acid, and (iii) a reducing sugar carbohydrate in an aqueous solution. The latter two reactants are melanoidin reactant compounds (i.e., these reactants produce melanoidins when reacted under conditions to initiate a Maillard reaction) ([0066]).

Regarding claims 44-45, Swift teaches that the binder typically may include a silicon-containing coupling agent ([0073]).  In one variation, the silicon-containing compound is an amino-substituted silane, such as, gamma-aminopropyltriethoxy silane ([0073]). 

Regarding claim 48, Swift teaches that the polymeric polycarboxylic acid is preferably an addition polymer formed from at least one ethylenically unsaturated monomer ([0045]). The addition polymer may be in the form of a solution of the addition polymer in an aqueous medium such as, an alkali-soluble resin which has been solubilized in a basic medium; in the form of an aqueous dispersion, for example, an emulsion-polymerized dispersion; or in the form of an aqueous suspension ([0045]).

Regarding claims 49-51, Swift teaches examples in which samples comprising emulsified methylhydrogen silicone pass a test for corrosivity on steel (see Examples 6 and 7, [0098] and Tables 3-4).  Swift teaches that the weight percents of the Maillard and resole reactants are within the range of about 3-50 weight percent ([0075]).

Regarding claims 52-55, Swift teaches that melanoidins may be generated from melanoidin reactant compounds ( e.g., Maillard reactants), and that the melanoidin reactant compounds may include a non-carbohydrate carbonyl reactant and an amine reactant ([0016] or [0072]).  Swift teaches that it is appreciated that the hydrophobicity of the non-carbohydrate poly hydroxy reactant may be a factor in determining the physical properties of a binder prepared as described herein ([0062]). Swift teaches that the weight percents of the Maillard and resole reactants are within the range of about 3-50 weight percent ([0075]).  The silicon-containing coupling agents (e.g. silanes as applied to claim 40 above) are typically present in the binder in the range from about 0.1 percent to about 1 percent by weight based upon the dissolved binder solids (i.e., about 0.1 percent to about 1 percent based upon the weight of the solids added to the aqueous solution) ([0074]).  When included in a binder of the invention, corrosion inhibitors (e.g. methylhydrogen silicone fluid emulsion, as applied to claim 40 above) are typically present in the binder in the range from about 0.5 percent to about 2 percent by weight based upon the dissolved binder solids ([0076]).  Thus, the examiner notes that the combination of the Maillard reactants, the silicon containing coupling agents, and the corrosion inhibitors would meet the claimed limitation of a hydrophobic agent comprising the claims percentages.

Regarding claims 57, Swift remains as applied above to claims 52-55.  Swift further teaches that illustratively, one way of using the binders is to bind glass fibers together such that they become organized into a fiberglass mat ([0022]).  Swift teaches that illustratively, the fiberglass material may have glass fibers present in the range from about 75% to about 99% by weight ([0022]). The uncured binder may function to hold the glass fibers together. Alternatively, the cured binder may function to hold the glass fibers together ([0022]).  Thus, the examiner notes that the binder can be present in an amount of 1 to 25% by weight.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have included the binder in the fiberglass mat in an amount of 1 to 25% by weight in order to obtain a cured, bound fiberglass mat comprising glass fibers in an amount of 75% to about 99% by weight.

Regarding claim 59, Swift teaches that what the desirable characteristics are will depend upon the type of product being manufactured, e.g., flexible duct media, acoustical board, pipe insulation, batt residential insulation, and elevated panel insulation to name a few ([0057]).





Claim Rejections - 35 USC § 103

Claim(s) 46, 47 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 2016/0185950), as applied to claims 40 and 45, in view of Hawkins (US 2014/0364029 A1).

Regarding claims 46, 47 and 56, Swift remains as applied above. 

Swift does not explicitly disclose wherein the hardener comprises octyltriethoxysilane.

However, Hawkins teaches a coupling agent such as octyltriethoxysilane (see Abstract, [0040] and [0047]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the coupling agent of Swift with octyltriethoxysilane in order to provide an exemplary coupling agent suitable for use in a binder composition, as taught by Hawkins (see Abstract, [0040] and [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789